                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT GREENEVILLE


 UNITED STATES OF AMERICA                              )
                                                       )    No. 2:18-CR-186
               v.                                      )     JUDGE GREER
                                                       )
 TERRY K. DISHNER                                      )


                     MOTION TO CONTINUE SENTENCING HEARING.

        Comes now, the United States of America, by and through J. Douglas Overbey,

 United States Attorney for the Eastern District of Tennessee, and moves the Court to continue

 the sentencing hearing currently scheduled for July 8, 2019, at 1:30 p.m. and as grounds would

 show as follows:

    1. The defendant was indicted by the federal grand jury on December 11, 2018 in a one

        count indictment charging the defendant with possession of a firearm by a convicted

        felon in violation of 18 U.S.C. § 922(g)(1).

    2. On March 15, 2019, a signed plea agreement was filed with the court.

    3. On April 3, 2019, the defendant pled guilty to the one count indictment for possession of

        a firearm by a convicted felon in violation of 18 U.S.C. § 922(g)(1).

    4. Sentencing was set before this Court for July 8, 2019.

    5. On June 26, 2019, the United States Supreme Court decided the case of Rehaif v. United

        States, Docket No. 17-9560. In Rehaif, the Supreme Court held that in a prosecution

        under 18 U.S.C. § 922(g), the government must prove both that the defendant knew he

        possessed a firearm and that he knew he belonged to the relevant category of persons

        barred from possessing a firearm.

    6. The indictment that the defendant pled guilty to only extended the mens rea of

        knowledge to the possession element and did not require the defendant’s knowledge that


Case 2:18-cr-00186-JRG-DHI Document 43 Filed 07/03/19 Page 1 of 2 PageID #: 115
       he was a convicted felon.

    7. In light of Rehaif, remedial action will need to be taken, potentially including a

       withdrawal of the defendant’s plea and filing additional pleadings. As such, additional

       time is needed before sentencing can occur in this case.

    8. Defense counsel Jim Williams has been contacted and has no objection to a continuance

       for these reasons.

                                              By:      s/ Andrew C. Parker
                                                      ANDREW C. PARKER
                                                      Assistant U.S. Attorney
                                                      FL Bar No. 100949
                                                      220 West Depot Street, Ste. 423
                                                      Greeneville, TN 37743
                                                      andrew.parker@usdoj.gov
                                                      (423) 639-6759




Case 2:18-cr-00186-JRG-DHI Document 43 Filed 07/03/19 Page 2 of 2 PageID #: 116
